The alleged agreement between the plaintiff and the defendant, that the land in question "should not be sold or conveyed for a less sum than $3.50 per acre by either without the consent of the other," if valid, would has limited the defendant's power of sale of the land and so narrowed his title. As the agreement was not in writing, and there are no allegations of facts that might establish a resulting or a constructive trust, it is invalid under the statute of frauds. G. L., c. 135, ss. 12, 13.
The bill alleges that it was agreed by the parties "that the profits accruing from the sale should be equally divided between them." This was an agreement for the disposition of the proceeds of the sale, did not in any way interfere with the defendant's control and disposition of the land, and would be valid, though not in writing. Graves v. Graves, 45 N.H. 323; Mahagan v. Mead, 63 N.H. 130. There being no suggestion of bad faith on the part of the defendant, or of want of due diligence, or of his selling at less than the market value, the plaintiff can recover only one half the actual profits made, if any.
Case discharged.
SMITH, J., did not sit: the others concurred.